Citation Nr: 1234497	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty for training from February 1982 to June 1982 and on active duty from June 2002 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The file now indicates that the Veteran resides in Massachusetts and the action requested below will require that the Boston RO be involved.

In April 2009, the Veteran testified before a Decision Review Officer at a hearing at the Philadelphia RO.  A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's VA Form 9, Appeal to the Board, received in February 2009, he indicated that he wanted a video hearing before the Board at the RO.  The record reflects that a hearing was scheduled at the Philadelphia, RO, in June 2010, and that the Veteran failed to report for the hearing.  Although notice of the June 2010 Board hearing was sent to the Veteran's last known address in April 2010 and was not returned as undeliverable, the evidence of record indicates that the Veteran has been homeless and was apparently no longer at his address during that time period.

In April 2011, the Veteran requested a new hearing, stating that he never received notice of his June 2010 hearing as he was homeless.  As the Board finds good cause for the Veteran's failure to report for his hearing, the motion for a new hearing is granted.  As such, a hearing should be scheduled.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Because the RO schedules video hearings, a remand of this matter for the requested hearing is warranted. 

The Board notes that subsequent to certification of this appeal to the Board, the Veteran moved from Pennsylvania to Massachusetts.  Therefore, the RO should schedule the Veteran for a hearing at the appropriate RO, apparently in Boston.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


